Landau, J., concurring.
I concur but write separately because I disagree with the majority’s implicit approval of the existence of a motion to reargue. “Our continued recognition, albeit implied, of a procedure that does not exist by virtue of any rule or statute and, thus, has no checks or limitations, and that continues to clog our short calendar dockets and consume the valuable time of our trial bench, makes little sense to me.” Connecticut National Bank v. Investors Capital Corporation, 29 Conn. App. 48, 58-59, 613 A.2d 1370, cert. denied, 224 Conn. 902, 615 A.2d 1044 (1992) (Landau J., concurring).
Accordingly, I concur in the result.